Filed 3/19/21
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


  ARNETTE TRAVIS et al.,              B298104

      Plaintiffs and Appellants,
                                     (Los Angeles County
          v.                         Super. Ct. No. BC665330)

  BILL BRAND et al.,

      Defendants and Respondents;

  REDONDO BEACH
  WATERFRONT, LLC, et al.,

      Appellants.

  ARNETTE TRAVIS et al.,             B301479

      Plaintiffs and Appellants,     (Los Angeles County
                                     Super. Ct. No. BC665330)
          v.

  BILL BRAND et al.,

      Defendants and Respondents.
       APPEAL from a judgment and an order of the Superior
Court of Los Angeles County, Malcolm H. Mackey, Judge.
Affirmed in part and reversed in part.
       The Sutton Law Firm, Bradley W. Hertz, James R. Sutton
and Nicholas L. Sanders for Plaintiffs and Appellants.
       Shumener, Odson & Oh, Betty M. Shumener and John D.
Spurling for Appellants in No. B298104.
       Gabriel & Associates and Stevan Colin for Defendants and
Respondents Bill Brand, Brand for Mayor 2017 and Linda Moffat.
       Law Offices of Bobak Nayebdadash and Bobak
Nayebdadash for Defendants and Respondents Wayne Craig and
Rescue Our Waterfront, P.A.C.
       Carlson & Messer and Jeanne L. Zimmer for Defendant
and Respondent Nils Nehrenheim.
                        ____________________
       This case is about a political campaign. In a Redondo
Beach municipal election, a political action committee and two
political candidates successfully campaigned for a ballot measure.
After the vote, two citizens sued the committee and these
candidates, claiming the candidates had controlled the
committee, which had used an improper title for itself. The trial
court vindicated the committee and the candidates and awarded
them attorney fees. This consolidated appeal is from the
judgment and the fee award. We reverse the judgment as to
some nonparties and otherwise affirm.
                                   I
       This opinion features a rather large cast of actors. One
way to introduce them is by their self-identified political
affiliations. They differed over whether to support or oppose a
large redevelopment of the Redondo Beach municipal waterfront.




                                2
A judicial opinion described this political contest. (See Redondo
Beach Waterfront, LLC v. City of Redondo Beach (2020) 51
Cal.App.5th 982, 986–990 (Waterfront).) In particular, forces
opposing the redevelopment backed a so-called Measure C. Those
favoring the redevelopment opposed Measure C.
       Two citizens of Redondo Beach, Arnette Travis and Chris
Voisey, opposed Measure C and favored the redevelopment.
Travis and Voisey are the plaintiffs and appellants. They sued a
political action committee and two candidates. The political
action committee is Rescue Our Waterfront, which we shorten to
“Rescue.” The candidates are Redondo Beach Mayor Bill Brand
and Redondo Beach City Councilmember Nils Nehrenheim.
Travis and Voisey also sued Wayne Craig, a principal officer of
Rescue. Travis and Voisey additionally sued Brand’s mayoral
campaign committee, as well as its treasurer, Linda Moffat.
       All these defendants—Rescue, Brand, Nehrenheim, Craig,
the campaign committee, and Moffat—are now respondents in
this appeal.
       As we will explain, the trial court entered judgment against
plaintiffs Travis and Voisey and awarded attorney fees against
them. Travis and Voisey appeal the judgment and the fees.
       Nonparties Redondo Beach Waterfront, LLC (Waterfront),
Fred Bruning, and Jean Paul Wardy also appeal the judgment.
Bruning and Wardy were the principals for Waterfront and for
CenterCal Properties, LLC (CenterCal). CenterCal is a developer
the city of Redondo Beach selected in 2012 for proposed
redevelopment of the city’s waterfront. We call Waterfront,
Bruning, and Wardy collectively the nonparties.
       We summarize Redondo Beach’s March 7, 2017 election.




                                3
       On June 28, 2016, Craig, Nehrenheim, and one Martin
Holmes submitted a “Notice of Intent to Circulate Petition” to the
city of Redondo Beach seeking to place a local initiative—the
King Harbor Coastal Access, Revitalization, and Enhancement
Initiative, later designated Measure C—on the ballot for the next
election. They succeeded: Measure C indeed was on the ballot
for this election. Measure C aimed to limit development and to
roll back the waterfront redevelopment project.
       On July 1, 2016, Craig and Holmes signed a “Statement of
Organization” form designating Rescue as both a “general
purpose” and a “primarily formed” committee. It also indicated
Rescue was not a controlled committee. The Secretary of State
rejected the form because Rescue could be general purpose or
primarily formed but not both.
       The “general purpose,” “primarily formed,” and “controlled”
classifications are fundamental to the merits of this case. We
thumbnail these terms now and give more comprehensive
definitions later. General purpose committees support or oppose
more than one candidate or ballot measure. (Gov. Code,
§ 82027.5.) Primarily formed committees support or oppose a
single candidate, single measure, multiple candidates in a single
election, or multiple measures in a single election. (§ 82047.5.) A
committee can be either general purpose or primarily formed.
Either type of committee may also be candidate-controlled, which
means a candidate has significant influence over the committee.
(§ 82016.)
       Why do the designations matter? We looked to the law’s
purpose for answers. The Political Reform Act was a voter-
approved initiative on California’s 1974 primary election ballot.
(Gov. Code, § 81001.) The law’s findings noted costs of election




                                 4
campaigns had recently surged, expressed concern about the
disproportionate influence of wealthy people and organizations on
governmental decisions, and found previous disclosure
requirements had been inadequate. (Ibid.) At trial, Travis and
Voisey’s expert said the law’s disclosure requirements are meant
to help the public make informed voting decisions. These general
principles, however, tell us little about this particular and narrow
issue of categorization.
      The main disclosure in this case appears to be in the
committee name. Committees primarily formed to support or
oppose a measure must say so in their name, for example “No on
Measure A.” (Gov. Code, § 84107; Cal. Fair Pol. Practices Com.,
Committee Naming Requirements, at
 [as of March 17, 2021], archived at
.) Similarly, a controlling
candidate’s name is part of the committee’s name. (Cal. Code
Reg., tit. 2, § 18521.5.) Travis and Voisey’s lawyer sought to
explain why the name mattered in his closing argument at trial:
Rescue’s name “deceived” voters by hiding that Rescue was
primarily formed to support Measure C and was controlled.
Without the deception, the committee may not have gotten the
same level of financial and voter support. We understand this
argument to be about voters’ relative trust in each type of
committee. The hypothesis must be that voters are more willing
to trust general purpose committees, which are oriented to
general and long-term ideals, like supporting slow-growth
development. Conversely, the supposition must be that voters
are warier of primary purpose committees, which may exist only




                                 5
briefly and thus lack accountability, and may be opportunistically
and singularly driven to pass a measure. Similarly, the
hypothesis must be that voters have more trust in committees
that are independent from candidates. This at any rate appears
to be the general idea.
       We turn back to Rescue. It corrected and resubmitted its
form in August 2016. The corrected form designated Rescue a
general purpose committee. Craig and Holmes described their
plan for Rescue’s activities on the form: “Support candidates &
ballot measures to preserve the Redondo Beach Coastal zone and
related activities.” Craig and Holmes left the “Controlled
Committee” section blank, indicating Rescue was not a candidate-
controlled committee.
       Measure C passed in the March 7, 2017 election. Division
Three of this appellate district later affirmed a declaratory
judgment, however, that Measure C could not restrict
Waterfront’s statutory vested rights for this project. (Waterfront,
supra, 51 Cal.App.5th at pp. 994–999.)
       In the same election, Brand won his bid for mayor.
Nehrenheim qualified for a run-off election and later won a seat
on the city council.
       On June 15, 2017, Travis and Voisey filed a complaint
alleging the defendants violated the Political Reform Act of 1974
(Gov. Code, § 81000 et seq.) and related regulations.
       The complaint included two main issues, both related to the
March 7, 2017 election and Measure C.
       The first issue was about Rescue’s purpose. Travis and
Voisey alleged Rescue was not a general purpose committee but a
primarily formed committee, which its founders created to
support Measure C. Travis and Voisey contended the law thus




                                6
required Rescue, as a primarily formed committee, to include
words like “Yes on Measure C” in its name. Additionally, Rescue
could not have categorized expenditures to support Measure C as
independent expenditures.
      The second issue was about whether Brand and
Nehrenheim controlled Rescue. Travis and Voisey alleged Brand
and Nehrenheim “exerted significant influence and control over”
Rescue and were “controlling candidates.” According to Travis
and Voisey, the candidates improperly “failed to disclose [their]
controlling candidate status on their campaign reports.”
      Travis and Voisey sought injunctive relief compelling the
defendants to comply with the Political Reform Act.
      A five-day bench trial began November 14, 2018. Eleven
witnesses testified.
      Travis and Voisey testified they were residents of Redondo
Beach and followed local politics.
      Craig, principal officer and treasurer of Rescue, testified
that he and Holmes formed Rescue. They intended Rescue to
support multiple activities, candidates, and ballot measures
related to the Redondo harbor area. Selecting both “general
purpose” and “primarily formed” on Rescue’s initial Statement of
Organization was “an error in completing the form.” He and
Holmes corrected and resubmitted the form to say Rescue was a
general purpose committee based on guidance from the California
Fair Political Practices Commission (the Commission). At the
time of the trial, Rescue had supported Measure C, at least four
candidates, a California Environmental Quality Act lawsuit, and
two coastal submission appeals. It had also campaigned against
many candidates. Craig believed another organization, Build a




                                7
Better Redondo, and one Jim Light drafted the text that became
Measure C.
       Craig said Rescue supported Measure C through a number
of activities. It paid to publish its title, summary, and notice in a
local newspaper; it printed petitions; and it paid for signature
gatherers to circulate the petitions. It also paid for yard signs,
door hangers, and mailers in favor of Measure C. Rescue and its
volunteers knocked on doors and made phone calls in favor of
Measure C. Craig said people passed out “other material” in
favor of Measure C that was unrelated to Rescue. Several
candidates also campaigned in support of the measure.
       Craig said no candidate ever directed or controlled Rescue.
He did not talk to Brand or Nehrenheim about advertising for
Measure C. Rescue did not share office space with Brand or
Nehrenheim. No candidate had access to Rescue’s money.
Rescue distributed a mailer that supported Measure C and four
candidates, including Brand and Nehrenheim. Most of Rescue’s
events were just for Rescue, but it had one fundraiser with Brand
and Nehrenheim in November 2016.
       Nehrenheim testified. He did not work on Rescue’s efforts
to get Measure C passed. He did not strategize with Craig on
Rescue’s activities related to Measure C. Nehrenheim helped
cowrite the initiative that became Measure C by gathering
information and data related to the measure. He gave that
information and data to others, including Light, and a lawyer
drafted the legal language of the measure. Nehrenheim helped
collect signatures in support of placing the measure on the ballot.
His campaign literature expressed support for Measure C, but he
did not work with Craig on any messaging about Measure C.




                                  8
      Brand testified. He denied having control or significant
influence over Rescue. Like Nehrenheim, Brand helped collect
signatures in support of placing Measure C on the ballot.
Although he placed newspaper advertisements in support of
Measure C, Brand did not discuss the advertisements with
Rescue before he placed them. Although Rescue included
messaging about Brand on some of its mail pieces, Brand did not
interact with Rescue regarding those mailers. Brand did not see
any of Rescue’s advertisements that supported him before the
advertisements went public.
      In January 2017, Brand sent an email to Craig saying he
could not assist with Rescue’s strategy or fundraising. Craig
responded and included Nehrenheim and several other people on
the response. Craig agreed with Brand and said Rescue “is not
coordinating with any candidate.” Craig noted none of the
candidates should be included in Rescue’s communications.
Brand distributed some of the funds he raised at a single
fundraiser to Rescue but Brand had “organized the whole thing.”
Brand included any contribution he made to Rescue or to other
candidates in his campaign statements.
      Brand shared with Rescue his subscription to an online
program that provides information about voters. That program
charged Brand if a user selected a voter population. Brand did
not require Rescue to reimburse the charges it accrued. Brand
disclosed these charges as nonmonetary contributions to Rescue.
He did not communicate with Rescue to strategize about how
Rescue should use the database.
      Ann Ravel testified as an expert for Travis and Voisey. She
formerly chaired the Commission.




                                9
       Ravel concluded Rescue was a primarily formed committee.
She said Rescue’s spending met a threshold that made it a
primarily formed committee but she did not have documentation
to support her calculations at trial. She agreed Travis and
Voisey’s own attorneys had calculated Rescue’s total political
spending between July 1, 2016 and December 31, 2016 to be
$9,758.09.
       Ravel also concluded Brand and Nehrenheim were
controlling candidates of Rescue. She based her opinion that
Brand and Nehrenheim coordinated with Rescue in part on “an
assumption.” She agreed she did not have any “specific facts”
that Brand gave Rescue advice about Rescue’s communications.
She agreed the candidates were allowed to take out
advertisements in support of Measure C. Ravel agreed Brand
and Nehrenheim were not honorary chairpersons or voting
members of Rescue. She agreed a candidate can solicit funds for
a committee and can speak at events for a committee without
having significant influence over the committee. Ravel agreed a
candidate can provide a committee access to the candidate’s
contribution list and not have significant influence over the
committee.
       Ravel did not know who would be paying her expert fees.
       After the plaintiffs rested, the defendants called Travis and
Voisey a second time and asked about the lawsuit’s funding.
       Travis said she filed the lawsuit because she felt the
defendants’ conduct was “disingenuous, at best, deceitful.” As of
trial, she had not paid any money toward the prosecution of the
case. Travis did not know the payment arrangement she had
with her lawyers. She said she did not talk to Bruning about




                                 10
filing the lawsuit. She did not think CenterCal was paying for
the prosecution of the case.
       Like Travis, Voisey said he had not paid any court-related
costs in connection with the case. Voisey said he had not
discussed “any final numbers or anything” for the payment of his
attorneys. He recalled signing a retainer agreement. Voisey said
he was not aware of any arrangements in which anyone promised
to pay for the cost of the prosecution of the case. He said he did
not have any discussions with Bruning before he filed the
lawsuit.
       Amber Maltbie testified as a defense expert. A large part of
her practice at a private law firm was reviewing campaign
statements of political action committees and candidates. She
had handled legal matters involving primarily formed and
general purpose committees.
       Maltbie said Rescue was a general purpose committee and
it never became a primarily formed committee. She calculated
Rescue made about $7,138 in political expenditures in 2016.
       Maltbie believed Rescue was not a primarily formed
committee for Measure C based on its other activities and based
on Craig’s testimony.
       Maltbie said Rescue needed to review its expenditures at
the end of 2016 because it had reason to know almost all of its
political expenditures were in support of Measure C. Because its
total spending was less than $10,000 at that time, however,
Rescue did not need to change its status.
       Even if Rescue’s expenditures exceeded the threshold by
the end of March 2017, Maltbie said the election was over and
there would be no need to make the name change. She based this
opinion on a Commission advice letter. In her experience, it is




                                11
standard practice that general purpose committees need not
amend their forms to change their name on campaign Statements
of Organization after an election.
       Rescue was allowed to make one of two different
calculations in its March 2017 review: (1) it could look at the
current two-year period, starting at January 1, 2017, and
consider what it planned to do in the future, or (2) it could look
back at the immediately preceding 24 months. Maltbie said
Rescue could use the first method and consider its anticipated
future plans and spending.
       She noted that Rescue continued to operate at the time of
trial, November 2018. If Rescue had shuttered its operations
immediately after the election, that would have tended to show it
was primarily formed.
       Maltbie offered an explanation for Rescue’s initial flawed
Statement of Organization. She noted the form could be
confusing. Rescue’s form showed it was a new committee that
planned to support multiple candidates and ballot measures. Its
first goal was to support the initiative that became Measure C,
but that did not necessarily make it primarily formed. Any
committee would “have to start somewhere.”
       Maltbie believed neither Brand nor Nehrenheim controlled
Rescue at any time. Brand and Nehrenheim were visible
supporters of Measure C but Maltbie did not see any evidence the
candidates strategized with Rescue. She found no evidence the
candidates had directed Rescue’s activities. The evidence did not
show key characteristics of control like having influence over the
committee’s strategy, influencing the committee’s decisionmaking
about how it spent money, acting jointly with the committee on
its expenditures, making substantial fundraising efforts for the




                               12
committee, serving as voting members of the committee, or
holding media events together with the committee.
       Maltbie said the evidence, including Brand’s and Rescue’s
emails, also showed the candidates and Rescue sought and
implemented advice to ensure the candidates would not become
controlling candidates.
       The defendants called Travis and Voisey’s attorney,
Bradley Hertz, to testify. Hertz objected, stating there was no
subpoena and citing the attorney-client privilege. The court
ordered Hertz to the stand and allowed the defendants to ask
Hertz about the lawsuit’s funding.
       Hertz said his clients were Travis and Voisey but
Waterfront was paying for the lawsuit. Hertz identified Bruning
and Wardy as the principals of Waterfront and of CenterCal
Properties, LLC. CenterCal was one of the entities involved in
the redevelopment of the pier that Measure C sought to affect.
       After Hertz testified, Brand’s attorney moved to dismiss the
lawsuit because “the real party in interest in prosecuting this
case is [Waterfront], which does not have standing.” The court
denied the motion and said “[w]e’ll face the real issues on the
case.”
       In closing argument, Hertz explained, “the activities
themselves were legal. It was the way the committees were
named and the way the activities were described that really was
where the deception was, in our view, and where the violations
were and what needs to be amended.”
       Hertz said the defendants engaged in an “attack[] on the
voters of Redondo Beach,” a “sneak attack,” and the campaign
was a “Trojan Horse.” Hertz said Rescue’s name seemed “kind of
a safe term,” which hid that Rescue was primarily formed to




                                13
support Measure C. Additionally, Hertz said, Brand and
Nehrenheim needed to have their name in the name of the
committee, which “could have and very well would have had a
large impact.” Hertz said the “deception” will continue unless the
court required amendments and required accurate filing in the
future. Rescue committed “fraud” because its initial form
indicated it was primarily formed.
      The court made oral findings during closing arguments. It
found Rescue to be a general purpose committee. “I don’t feel
that they have violated the law.” The court also made an oral
finding that Brand and Nehrenheim did not exert significant
influence over Rescue and did not control Rescue.
      The defendants submitted a proposed judgment. Travis
and Voisey objected. The defendants replied. On January 2,
2019, Travis and Voisey responded and submitted supporting
declarations. The declarations said Travis and Voisey had given
informed written consent for Waterfront to fund the litigation on
their behalf before they filed the case.
      The court entered judgment in favor of each of the
defendants and against each plaintiff on April 3, 2019.
      The judgment included several findings.
      The court found Rescue was formed as a general purpose
committee, never became a primarily formed committee, and was
not a controlled committee. Brand, Nehrenheim, and Brand’s
treasurer, Moffat, never controlled Rescue or Craig. Nor did
Brand, Nehrenheim, or Moffat exert significant influence over
Rescue or Craig’s decisions, actions, or expenditures.
      As the prevailing parties, the court awarded each of the
defendants costs, including attorney fees, against Travis and
Voisey.




                               14
       The court made additional findings about the plaintiffs.
Travis and Voisey were “ ‘shills’ for [Waterfront] and its
principals, Fred Bruning and Jean Paul Wardy who initiated the
instant lawsuit against Defendants and directed and financed the
prosecution of this case against each of the Defendants.”
Waterfront, Bruning, and Wardy “were the true entity and
persons behind the lawsuit and were responsible for paying
Bradley W. Hertz, Esq., and his law firm, The Sutton Law Firm,
to initiate and prosecute the instant action against the
Defendants, while using Plaintiffs Arnette Travis and Chris
Voisey as sham clients and shell Plaintiffs. Therefore, the Court
makes a ruling that the Judgment entered in favor of the
Defendants is further entered as against judgment debtors Fred
Bruning, Jean Paul Wardy and [Waterfront], and each of them.”
       The court signed a 29-page statement of decision reflecting
the same findings. It found Rescue was not involved in running
the principal campaign for Measure C and there was no principal
campaign for the measure. The court “found Defendants and
their expert witness to be credible.”
       On May 30, 2019, Travis and Voisey filed a timely notice of
appeal from the judgment. The nonparties separately filed a
timely notice of appeal from the judgment.
       On June 27, 2019, the court held a hearing about costs and
attorney fees. The court said it would grant the defendants’
motions for costs and fees except as to discretionary multipliers.
       On August 7, 2019, the court signed an order awarding a
total of $896,896.60 in fees and costs against Travis and Voisey.
The attorney fee portion of the award was $862,736.60. The fee
award was pursuant to Code of Civil Procedure section 1021.5
and Government Code section 91003.




                               15
       On October 2, 2019, Travis and Voisey filed a timely notice
of appeal from the order for attorney fees and costs. Their
appellate briefs challenge the attorney fees portion of the award,
only.
                                  II
       We have consolidated the two appeals for purposes of
decision.
                                   A
       As a preliminary matter, we address the contention by the
respondents that the nonparties lack standing to appeal the
judgment. (The respondents moved to dismiss the nonparties
from the appeal and raised the appellate standing argument in
their briefs.)
       The nonparties have standing.
       Generally, to have standing to appeal a judgment, an
appellant must be (1) a party of record and (2) aggrieved by the
challenged judgment. (County of Alameda v. Carleson (1971) 5
Cal.3d 730, 736 (Carleson); see also Code Civ. Proc., § 902.)
       There is an exception to the “party of record” requirement if
the judgment has a “res judicata effect” on the nonparty. (Marsh
v. Mountain Zephyr, Inc. (1996) 43 Cal.App.4th 289, 295
(Marsh).) Marsh did not provide a detailed explanation of “res
judicata effect” but it interchangeably used the term “binding.”
(Id. at p. 295–296 [expert witness had standing to appeal order
setting his deposition testimony fee because order bound him.])
       Res judicata, or claim preclusion, describes the preclusive
effect of a final judgment on the merits. It requires three
elements: (1) the same cause of action; (2) between the same
parties, or parties in privity; and (3) a final judgment on the




                                16
merits. (DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813,
824.)
       As to the second requirement for standing, a judgment
aggrieves a person if it has an “ ‘immediate, pecuniary, and
substantial’ ” injurious effect on the person’s rights or interests.
(Carleson, supra, 5 Cal.3d at p. 737.)
       We liberally construe standing and resolve doubts in favor
of the right to appeal. (E.g., Vitatech Internat., Inc. v. Sporn
(2017) 16 Cal.App.5th 796, 804.)
       The nonparties were not a party of record, but the
judgment arguably has a res judicata effect on them. The
judgment found in favor of each defendant and against each
plaintiff. It also found the nonparties “were the true entity and
persons behind the lawsuit.” The court ordered its judgment to
be “further entered as against judgment debtors Fred Bruning,
Jean Paul Wardy and [Waterfront], and each of them.”
       Both sides offer internally inconsistent arguments about
whether the judgment binds the nonparties.
       In their opening brief, the nonparties rely on Marsh and
properly cite that case’s requirement that a judgment both bind
and aggrieve a nonparty for the nonparty to have standing. They
also contend the trial court’s actions affected their pecuniary
interests. In their reply brief, however, the nonparties assert
they “cannot be bound by the Judgment.”
       The respondents similarly make contradictory arguments,
stating the nonparties knew Travis and Voisey’s suit “would
potentially bind them,” but asserting the nonparties lack
standing and the judgment does not aggrieve them.
       Resolving doubts in favor of the right to appeal, we agree
with the nonparties that they have satisfied the first requirement




                                17
for standing. The judgment aggrieves the nonparties. It
awarded costs, including attorney fees, to the defendants. As we
noted, this judgment was entered against the nonparties. The
fees and costs near $1 million and are immediate, pecuniary, and
substantial. This burden aggrieves the nonparties.
       The respondents’ arguments as to why the nonparties lack
standing are unavailing. One argument maintains the
nonparties are not aggrieved because the attorney fee order does
not reference them. This ignores the judgment, drafted by the
respondents, that awards fees to them and says the judgment is
entered against the nonparties, whom it calls “judgment debtors.”
The judgment suggests the respondents can seek their fees from
the nonparties. Thus the nonparties are aggrieved
notwithstanding the language of the attorney fee order.
       The respondents also incorrectly contend the nonparties
had to file in the trial court a motion to set aside and vacate the
judgment under Code of Civil Procedure section 663. That
section permits but does not require an aggrieved party to file
such a motion. (Marsh, supra, 43 Cal.App.4th at p. 295
[explaining “res judicata effect” exception to party of record
requirement].)
       To support their argument the nonparties had to move to
set aside the judgment before appealing, the respondents cite
Hassell v. Bird (2016) 247 Cal.App.4th 1336, but that case
created no such mandate. We note the Supreme Court
overturned that judgment in Hassell v. Bird (2018) 5 Cal.5th 522,
but the high court said it expressed no view about portions of the
Court of Appeal’s decision outside its grant of review, like the
appellate court’s standing analysis. (Id. at p. 531, fn. 6.) The
Court of Appeal’s decision in Hassell said a particular party




                                18
became a party of record by filing a nonstatutory motion to vacate
an order. (Hassell v. Bird, supra, 247 Cal.App.4th at p. 1353.)
The court did not say this was the only way to gain appellate
standing.
       We follow Marsh. The nonparties have standing to appeal.
We deny the respondents’ motion to dismiss the nonparties.
                                   B
       We turn now to the merits of the case: was the court right
to find that Rescue was a general purpose committee and that
neither Brand nor Nehrenheim controlled it? We define the
standard of review and then tackle the issues of purpose and
control.
                                   1
       We review the trial court’s factfinding for substantial
evidence. This traditional standard of review is highly
deferential. It has three pillars. First, we accept all evidence
supporting the trial court’s order. Second, we completely
disregard contrary evidence. Third, we draw all reasonable
inferences to affirm the trial court. These three pillars support
the lintel: we do not reweigh the evidence. If substantial
evidence supports factual findings, those findings must not be
disturbed on appeal. (Schmidt v. Superior Court (2020) 44
Cal.App.5th 570, 581 (Schmidt).)
       Travis and Voisey incorrectly assert the standard of review
is independent. This assertion is a disguised and improper
request for us to reweigh the evidence. For example, Travis and
Voisey say Craig’s testimony “strains credulity, it doesn’t pass
the ‘smell test.’ ” The trial court accepted Craig’s testimony as
credible. We will not disturb this or other findings supported by
substantial evidence on appeal. (See Schmidt, supra, 44




                               19
Cal.App.5th at p. 582 [trial judge is sole judge of witness
credibility in a bench trial and credibility determinations receive
“extremely deferential review”].)
                                     2
      Substantial evidence supports the court’s finding Rescue
was a general purpose committee.
      A general purpose committee is “formed or exists primarily
to support or oppose more than one candidate or ballot measure.”
(Gov. Code, § 82027.5.)
      In contrast, a primarily formed committee is “formed or
exists primarily to support or oppose any of the following: (a) A
single candidate. (b) A single measure. (c) A group of specific
candidates being voted upon in the same . . . election. (d) Two or
more measures being voted upon in the same . . . election.” (Gov.
Code, § 82047.5.)
      Regulations provide additional specifications about when a
general purpose committee must change its status to primarily
formed. Travis and Voisey alleged Rescue was primarily formed
to support a single measure, so we focus on that type of primarily
formed committee. A committee is primarily formed to support a
single measure if:
      (1) the committee “is created for or is involved in running
      the principal campaign for or against” the measure; or
      (2) the committee’s “primary purpose and activities are to
      support or oppose” the measure; or
      (3) the committee “makes more than 70 percent of its total
      contributions and expenditures on all candidates and
      measures (not including administrative overhead)” on the
      measure during specified time periods. (Cal. Code Reg.,
      tit. 2, § 18247.5, subd. (c).)




                                20
       The third area of inquiry requires further explanation. If a
committee has reason to know it is close to triggering the 70
percent threshold, it must review its expenditures quarterly, at
the end of March, June, September, and December, to determine
whether it is primarily formed. (Cal. Code Regs., tit. 2, § 18247.5,
subd. (d)(1).)
       There is a spending minimum for this rule to apply. Even
if the quarterly review shows a committee made more than 70
percent of expenditures for a single measure, “[a]n existing
general purpose committee is not required to change its filing
status to a primarily formed committee unless it . . . makes . . . at
least $10,000 of contributions and/or expenditures.” (Cal. Code
Regs., tit. 2, § 18247.5. subd. (f)(2).)
       To repeat, the regulations lay out three situations that
require a general purpose committee to reclassify itself as a
primary purpose committee. These are: (1) the committee was
created for or is involved in the primary campaign for a measure;
(2) the committee’s primary purpose and activities are for the
measure; or (3) over 70 percent of the committee’s political
expenditures go to the measure and the committee’s total
political expenditures are at least $10,000.
       Analysis of these three factors shows the trial court could
properly determine Rescue was a general purpose committee that
did not need to reclassify itself.
       First, Rescue’s founders created the committee to support
and oppose more than one candidate or ballot measure. In other
words, they created it to be a general purpose committee. Craig
said he and Holmes formed Rescue to support multiple activities,
candidates, and ballot measures related to the Redondo harbor
area. Rescue’s corrected Statement of Organization designated




                                 21
Rescue a general purpose committee and stated the committee
planned to “[s]upport candidates & ballot measures to preserve
the Redondo Beach Coastal zone and related activities.” Besides
Measure C, Rescue had supported at least four candidates, a
California Environmental Quality Act lawsuit, and two coastal
submission appeals. It had also campaigned against many
candidates. After the election and as of trial, Rescue remained in
existence.
       The fact Rescue initially submitted a form designating
itself as a general purpose and as a primarily formed committee
is not of overwhelming significance. An innocuous explanation in
support of the judgment is that Rescue’s founders made an
innocent initial error on a confusing form, but later realized and
corrected their error. We agree this form could be confusing.
According to Craig, Rescue’s founders made an error, which they
later fixed, based on guidance from the Commission.
       The first factor is also about whether Rescue was involved
in running the principal campaign for Measure C. Substantial
evidence supports the court’s finding that it was not. The court
found there was no principal campaign for the measure. Several
candidates supported the measure and Craig said people passed
out “other material” in favor of Measure C. The fact Craig and
Rescue did not draft the text that became Measure C further
buttresses this finding.
       In sum, substantial evidence showed its founders created
Rescue to be a general purpose committee and it was not involved
in running the principal campaign for Measure C, which means
the first factor favors Rescue.
       Second, Rescue’s primary purpose was not to support
Measure C for, as we have recounted, Rescue was involved in




                               22
many different activities. Rescue’s performance of a number of
activities in support of Measure C does not necessarily make it a
primarily formed committee.
       Third, we turn to Rescue’s expenditures, which do not
prove it was primarily formed.
       Rescue had reason to know it was triggering the 70 percent
threshold and needed to review its expenditures at the end of
September 2016, December 2016, and March 2017. The election
took place in the first week of March 2017.
       Regardless of the proportion of expenditures, the
September 2016 and December 2016 reviews would not have
required Rescue to change its filing status. Rescue would only
need to change its status if it had made $10,000 or more in
expenditures. (Cal. Code Regs., tit. 2, § 18247.5, subd. (f)(2).)
Maltbie calculated Rescue made about $7,138 in political
expenditures in 2016. Travis and Voisey’s own attorneys had
calculated Rescue’s total political spending between July 1, 2016
and December 31, 2016 to be $9,758.09 and their expert did not
produce a different figure at trial. Thus the first two review
periods did not require Rescue to change its status.
       Travis and Voisey incorrectly maintain the $10,000
spending minimum does not apply because Rescue was “from its
inception” a primarily formed committee. This argument fails
because, as we explained, substantial evidence supported a
finding Rescue formed as a general purpose committee.
       The review at the end of March 2017 did not require Rescue
to change its status either.
       Rescue says even if it spent over $10,000 and made more
than 70 percent of its political expenditures for Measure C as of
the end-of-March review, it would not need to amend its




                               23
statements and designate itself a primarily formed committee
because the election was over. We need not decide this question
because the regulations provide a procedure for deciding whether
a committee must change its designation.
       To determine using the 70 percent threshold whether a
committee is primarily formed, “a committee must count
contributions and expenditures made to support or oppose
candidates or measures during whichever of the following time
periods most accurately reflects the current and upcoming
activities of the committee: (A) The immediately preceding 24
months; or (B) The current two-year period, beginning with
January 1 of an odd-numbered year and ending with December
31 of the following even-numbered year.” (Cal. Code Regs., tit. 2,
§ 18247.5. subd. (d)(3), italics added.)
       At the end of March 2017, Rescue could find the latter
period more appropriate. It had existed for fewer than 24
months. It planned other and different activities after the
election. Thus Rescue could find the appropriate time period to
be from January of the odd-numbered year, January 1, 2017,
through December 31, 2018.
       The respondents’ expert discussed this argument at trial
and these parties raised it in their appellate briefing. Travis and
Voisey ignore the argument and thereby effectively concede this
point: the regulations entitled Rescue to consider its expected
future expenditures on upcoming activities. Thus Rescue could
properly determine that between January 1, 2017 and December
31, 2018, it expected its expenditures in support of Measure C, a
Measure on the March 2017 ballot, to comprise less than 70
percent of its political expenditures. It therefore did not need to
amend its status in March 2017.




                                24
         Substantial evidence thus showed Rescue was a general
purpose committee.
                                    3
         Substantial evidence supports the court’s finding Rescue
was not a controlled committee.
         We begin by describing some law concerning candidate-
controlled committees. A candidate-controlled committee is “a
committee that is controlled directly or indirectly by a candidate
. . . or that acts jointly with a candidate . . . in connection with the
making of expenditures.” (Gov. Code, § 82016.) Candidates
control a committee if they have “a significant influence on the
actions or decisions of the committee.” (Ibid.)
         Regulations set rules for a controlled committee, including
the requirement a controlling candidate’s name is part of the
committee’s name. (Cal. Code Reg., tit. 2, § 18521.5.)
         To repeat, a committee can be candidate-controlled under
either of two analyses: (1) the candidate directly or indirectly
controls the committee or (2) the candidate acts jointly with the
committee in making expenditures.
         Neither analysis implicates Brand, Nehrenheim, or Rescue.
         Sufficient evidence, including Craig’s and the candidates’
testimony, showed neither Nehrenheim nor Brand controlled
Rescue. Craig said no candidate ever directed or controlled
Rescue. Craig did not talk to Brand or Nehrenheim about
advertising for Measure C. Nehrenheim did not work on Rescue’s
efforts to get Measure C passed. He did not strategize with Craig
on Rescue’s activities related to Measure C. Brand did not
control Rescue nor have significant influence over Rescue.
Rescue did not share office space with Brand or Nehrenheim.




                                  25
       The candidates did not control or have significant influence
over Rescue’s messaging. Rescue distributed a mailer that
supported Measure C and four candidates, including Brand and
Nehrenheim, but that is not dispositive as Craig said he did not
talk to Brand or Nehrenheim about advertising. Brand said he
did not interact with Rescue regarding those mailers and he saw
the advertisements only after they went public.
       The evidence showed Nehrenheim, Brand, and Rescue
knew about the controlled-candidate committee issue and took
affirmative steps to avoid the problem. Brand’s January 2017
email said he could not assist with strategy or fundraising for
Rescue. Craig’s email response agreed with Brand, said Rescue
“is not coordinating with any candidate,” and noted Rescue’s
communications should include none of the candidates. We make
inferences in support of the judgment, which means this email
tends to show the candidates and Rescue acted based on their
stated intent. The emails bolster the finding that the candidates
did not control Rescue.
       Ample evidence demonstrated neither candidate acted
jointly with Rescue in making expenditures. Craig testified no
candidate had access to Rescue’s money. Maltbie found no
evidence the candidates acted jointly with the committee on its
expenditures.
       Evidence about one fundraiser and about Brand’s
expenditures does not prove the candidates made joint
expenditures with Rescue. Most of Rescue’s events were just for
Rescue, but it had one fundraiser with Brand and Nehrenheim.
Brand independently organized the event and distributed some of
the funds he raised to Nehrenheim, Rescue, and others. Brand
included these and other contributions in his campaign




                                26
statements. He also disclosed a nonmonetary contribution to
Rescue of access to his account to a program with voter data. He
did not communicate with Rescue to strategize about how Rescue
should use the database. The plaintiffs’ expert agreed these
disclosed contributions, by themselves, were not illegal.
       Nehrenheim and Brand wanted Measure C to pass. They
made no effort to hide this fact. Both helped collect signatures in
support of placing Measure C on the ballot. But wanting the
measure to pass is different from controlling Rescue.
Nehrenheim’s campaign literature expressed support for
Measure C, but he did not work with Craig on any messaging
about Measure C. Brand placed newspaper advertisements in
support of Measure C, but he did not discuss with Rescue before
he made such advertisements. The candidates’ public support for
Measure C did not mean they controlled Rescue.
       Substantial evidence showed Brand and Nehrenheim did
not control Rescue.
                                   C
       The court erred by entering judgment against the
nonparties.
       The court acted beyond its authority by issuing a judgment
against nonparties to the action. The Second District, Division
One, analyzed this issue in Moore v. Kaufman (2010) 189
Cal.App.4th 604. In Moore, the court found a judgment against
the plaintiff’s counsel was void because that attorney was not a
party to the action. (Id. at pp. 615–616.) The opinion quoted the
Witkin treatise, which says, “A judgment in favor of a person who
is not a party to the action is obviously beyond the authority of
the court.” (2 Witkin, Cal. Procedure (5th ed. 2008) Jurisdiction,




                                27
§ 315, p. 927.) The trial court in this case also acted beyond its
authority by issuing judgment against the nonparties.
       The ruling implicated due process. The nonparties had
notice the case was ongoing but no notice the judgment could
include them. The nonparties funded the suit, but people funding
lawsuits enjoy due process rights. California has no public policy
against funding of litigation by outsiders. (Pacific Gas & Electric
Co. v. Bear Stearns & Co. (1990) 50 Cal.3d 1118, 1136.)
       The respondents have forfeited their argument that Travis,
Voisey, and Hertz acted as the nonparties’ agents. They raise
this contention for the first time on appeal. Travis and Voisey
objected to the proposed judgment’s findings that they were
“shills” and said the court could not enter judgment against the
nonparties. The respondents replied. The thrust of this reply
about the nonparties was that the judgment could include the
nonparties because they were “intimately involved in funding and
prosecuting this action secretly.” The respondents said nothing
about an agency relationship. They cited no agency law.
       The respondents now incorrectly say the court “concluded
the agency existed.” This is inaccurate. The judgment did not
use the words “agency” or “agent.” The court’s finding that
Travis and Voisey were “shills” is not a legal designation. It was
not a finding of an agency relationship.
       Finally, the respondents raise arguments about a
hypothetical SLAPP motion. This argument remains a
hypothetical. It does not extend the trial court’s power to enter
judgment against nonparties.
       The judgment is void as to the nonparties.
                                  D
       We affirm the court’s award of attorney fees.




                                28
       Often the issue with an attorney fee is the amount: did the
court correctly calculate the hours, the hourly rate, and the total
award? In that situation, the standard of review for attorney fee
awards is for abuse of discretion. (E.g., Connerly v. State
Personnel Bd. (2006) 37 Cal.4th 1169, 1175 (Connerly).)
       Travis and Voisey appeal the fee award against them, but
they confine their attack to the basis for any fee award. They do
not say the court’s fee calculation was inaccurate in size.
Instead, Travis and Voisey contend a fee award of even one cent
was improper. Their argument thus is fundamental: it goes to
entitlement, not amount. This requires us to construe the
statutory requirements for an attorney fee award. Thus our
review is independent. (See Connerly, supra, 37 Cal.4th at
p. 1175.)
       The trial court awarded fees under Government Code
section 91003 and under Code of Civil Procedure section 1021.5.
Travis and Voisey challenge the respondents’ entitlement to fees.
The two statutes are alternative bases for the fee award. We
affirm the award under Government Code section 91003. We
need not and do not reach Code of Civil Procedure section 1021.5.
       With our italics, subdivision (a) of Government Code
section 91003 provides, “The court may award to a plaintiff or
defendant who prevails his costs of litigation, including
reasonable attorney’s fees.” This section applies to cases seeking
injunctive relief to enjoin violations or to compel compliance with
the provisions of the Political Reform Act. (§ 91003, subd. (a).)
The section applies because Travis and Voisey sought injunctive
relief under that law.




                                29
        The respondents prevailed against Travis and Voisey at
trial. Yet Travis and Voisey argue section 91003 does not support
the fee award in favor of these prevailing defendants.
        Travis and Voisey claim they must pay fees only if their
lawsuit was “frivolous, unreasonable, or without foundation.” For
this proposition they cite People v. Roger Hedgecock for Mayor
Com. (1986) 183 Cal.App.3d 810 and Community Cause v.
Boatwright (1987) 195 Cal.App.3d 562. These cases relied on a
Supreme Court case, Christiansburg Garment Co. v. EEOC
(1978) 434 U.S. 412, 421–422 (Christiansburg), which held a
court must find a plaintiff’s claims under title VII of the Civil
Rights Act to be frivolous, unreasonable, or groundless to award
attorney fees to the defendant.
        Many years later, however, the Supreme Court
considerably limited Christiansburg in Fogerty v. Fantasy, Inc.
(1994) 510 U.S. 517 (Fogerty). The Fogerty decision observed
Christiansburg’s holding stemmed from its civil rights context:
“Oftentimes, in the civil rights context, impecunious ‘private
attorney general’ plaintiffs can ill afford to litigate their claims
against defendants with more resources.” (Fogerty, at p. 524.)
The high court contrasted this special setting with a more typical
civil litigation, where plaintiffs “ ‘can run the gamut from
corporate behemoths to starving artists.’ ” (Ibid.) The same is
true of prospective defendants, the court observed.
        The statute in this case is not like the statute in
Christiansburg. It is more like the one in Fogerty.
        California election law disputes are more like the ordinary
civil litigation setting in Fogerty: generalizations about plaintiffs
and defendants are doubtful. This is true in this case and as a
general matter.




                                 30
       The statute here says the trial court may award to a
plaintiff or defendant who prevails his costs of litigation,
including reasonable attorney fees. The statute means what it
says. As the Fogerty decision put it, prevailing plaintiffs and
prevailing defendants are to be treated alike, and attorney fees
are to be awarded to prevailing parties only as a matter of the
trial court’s discretion. (Fogerty, supra, 510 U.S. at p. 534.)
       We therefore uphold the trial court’s exercise of its
discretion to award attorney fees to the defendants, who were
unquestionably the prevailing parties.
       In their brief about the fees order, the respondents,
excluding Nehrenheim, requested appellate sanctions against
Travis, Voisey, and their counsel. The appeal of the attorney fees
was not frivolous. We deny the request for sanctions.




                                31
                         DISPOSITION
      The judgment is void as to Redondo Beach Waterfront,
LLC, Bruning, and Wardy. The judgment is otherwise affirmed.
The August 7, 2019 award of attorney fees is affirmed. Redondo
Beach Waterfront, LLC, Bruning, and Wardy shall recover their
costs on appeal against Rescue Our Waterfront, P.A.C.; Brand;
Brand for Mayor 2017; Moffat; Craig; and Nehrenheim. Rescue
Our Waterfront, P.A.C.; Brand; Brand for Mayor 2017; Moffat;
Craig; and Nehrenheim shall recover their costs on appeal
against Travis and Voisey.



                                        WILEY, J.

We Concur:



             BIGELOW, P. J.




             GRIMES, J.




                              32